ON APPLICATION POR REHEARING/
PER CURIAM.'
It is insisted by the appellant, in application for rehearing, that we should now construe the statute (section 3394 of the Code) and decide the question as to the sufficiency of plea 2] that is, whether or not the purchasers at judicial sales are within its protection. The language of the statute is that the conditional sale is void as against purchasers for valuable consideration, mortgagees, and judgment creditors without- notice thereof, unless the contract is in writing and recorded, etc.
*102The point is now made that purchasers at a judicial sale such as is alleged in the plea are not purchasers without notice within the meaning of the statute. It is argued that the trustee of the bankrupt is not a purchaser, and that only such title as the trustee acquires can pass by the bankrupt sale, and that, therefore, the purchasers at such'sale acquire no better title than the trustee had, that the rule of caveat emptor applies to purchasers at judicial sales, and therefore such purchasers are not without notice of the conditional sale.
The propositions of law that the trustee is not a.purchaser’, and that he acquires only the title of the bankrupt, and can sell only such title as he has, and that the rule of caveat emptor applies to judicial sales, are sound; yet the conclusion does not follow that a purchaser at a bankrupt or judicial sale is not a purchaser, though the trustee or receiver is not, and if he in fact purchases at such sale without notice, actual or constructive, the statute clearly makes this conditional sale void as to him. The statute is not limited or restricted to purchasers at voluntary sales made by the vendee; but includes judicial or execution sales of the property when the process is directed against the vendee, and we know of no reason why a purchaser at a bankrupt sale is not protected as well as a purchaser at any other judicial sale. It is certainly a judicial sale, made and ratified by the court. . A voluntary sale by the vendee, of course, passes no title to the subvendee, except that of the original vendee. It passes no more nor less than an execution sale against him would do, except that there may be a warranty in the one case, but there is none in the other.
But for this statute the purchaser or subvendee would acquire no title as against the original vendor who retained the title, no matter whether the purchase *103was at a voluntary sale or at a judicial one. The rule of caveat emptor applies in both cases. The theory of the law is not that the title passes in either case, but it is that the statute makes the condition void in both. The statute makes the original condition void as against subsequent purchasers without notice, and is not limited to those who purchase at voluntary sales, but includes those who purchase at judicial or execution sales. A purchaser at such sales is uniformly held to be within the protection of recording and registration statutes as to conditional sales, mortgages, and liens.—T. C. I. & R. R. Co. v. Gardner, 131 Ala. 599, 32 South. 622. See Words & Phrases, on subjects “Bona fide purchasers,” “Purchasers,” etc., which collects numerous cases both of state courts and the federal court. See, also, Lusk v. Reel, 36 Fla. 418, 18 South. 582, 51 Am. St. Rep. 32; Pugh v. Highley, 152 Ind. 252, 53 N. E. 171, 44 L. R. A. 392, 71 Am. St. Rep. 327, ana notes thereto, which collects the authorities, the authorities appearing to be uniform to the proposition that purchasers at judicial or execution sales are protected, unless they have actual or constructive notice; that is, that they are within the protection of the statute, as well as those who purchase directly from the original vendee.
The application is overruled.